Appeal Dismissed and Memorandum Opinion filed December 22, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00841-CV

                          ROBERT E. LEE, Appellant

                                         V.

  WILLIAM A. DAYA AND THE UNIVERSITY OF TEXAS MEDICAL
BRANCH/CORRECTIONAL MANAGED HEALTH CARE COMMITTEE,
                        Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 93910-I

                          MEMORANDUM OPINION

      This is an attempted appeal from a purported order of dismissal signed
October 2, 2019. The docket sheet reflects that on October 10, 2019, the district
clerk notified appellant that on October 2, 2019, the trial court signed an order of
dismissal. However, the only order of that date in the appellate record reflects that
the trial court retained rather than dismissed the case. We abated the appeal to
permit clarification by the trial court. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 206 (Tex. 2001). Tex. R. App. P. 27.2. A supplemental clerk’s record filed
November 20, 2020, contains an order signed by the trial court clarifying that the
trial court retained the case by the order of October 2, 2019, and that the case is
reinstated on the trial court’s docket.

      Given the trial court’s clarification, the record before this court contains no
appealable order. On November 20, 2020, we notified the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless on or before
December 3, 2020, appellant filed a response demonstrating grounds for
continuing the appeal. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      We dismiss the appeal for lack of jurisdiction.



                                          PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                           2